Citation Nr: 0937999	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service from November 1951 to 
October 1953, and was awarded a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, Puerto Rico, denying the appellant's claim of 
entitlement to service connection for cause of the Veteran's 
death.  


FINDING OF FACT

The Veteran died in January 2005, at age 73, due to septic 
shock with an underlying cause listed as pneumonia.  The 
cause of death was not a result of disease or injury incurred 
in service.  


CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.312 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In March 2005, notice was sent to the appellant that 
partially complied with the requirements of Hupp.  The letter 
informed the appellant of what was required to support a 
claim for benefits, to include both claims already service-
connected and claims not yet service-connected.  However, the 
letter did not provide a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death.  However, this information was later provided to the 
appellant in a March 2009 letter.  The claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  The Veteran's VA treatment records 
surrounding the time of his death have also been obtained and 
incorporated into the record.  A copy of the death 
certificate has been obtained as well.  Significantly, 
neither the appellant nor her representative have identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2009).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2009).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2009).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2009).

Facts and Analysis

The record reflects that the Veteran died in January 2005.  
The death certificate lists septic shock as the immediate 
cause of death.  Pneumonia was listed as the underlying cause 
of death.  

At the time of the Veteran's death, the Veteran was service 
connected for the residuals of a gunshot wound to muscle 
groups XV and XVII rated as 40 percent disabling, recurrent 
synovitis of the right knee rated as 20 percent disabling, 
recurrent synovitis of the left knee rated as 20 percent 
disabling, residuals of a shell fragment wound of the right 
hand rated as 10 percent disabling, residuals of a shell 
fragment wound of the left hand rated as 10 percent 
disabling, residuals of a scar of the right hand rated as 0 
percent disabling, and residuals of scars of the left thigh 
and buttock rated as 0 percent disabling.  Individual 
unemployability was granted as of May 18, 2000 as well.  

The primary issue in the case is whether the Veteran's 
service-connected disabilities, specifically his left leg 
disability, were in any way responsible for his death.  VA 
received a letter from the appellant in March 2005.  
According to the appellant, her husband's cause of death was 
due to his service-connected left leg disability.  The 
appellant indicated that the Veteran lost his balance and 
fell.  The appellant contended that this fall resulted in a 
number of complications, including the amputation of the 
Veteran's left leg and his subsequent pneumonia.  

While the Board has considered the above contention, it is 
not supported by the evidence of record.  According to the 
Veteran's death certificate, the Veteran died of septic shock 
with the underlying cause of death being pneumonia.  
Treatment records from January 2005 indicate that the Veteran 
had nosocomial pneumonia that was multidrug resistant.  A 
treatment record from January 10, 2005 noted that the Veteran 
was nonresponsive and was pronounced dead at 10:40 AM.  The 
Veteran's active problems were listed as nosocomial 
pneumonia, a urinary tract infection, metabolic acidosis, 
hypomagnesaemia, and hypoalbuminemia.  There was no mention 
of any of the Veteran's service-connected disabilities 
contributing to the Veteran's cause of death.  

A December 2000 treatment note reflects that the Veteran fell 
and suffered a subdermal hematoma and a left leg fracture.  
The nature and underlying cause of the Veteran's fall is not 
clear from the evidence of record.  Subsequently, the Veteran 
underwent a left leg amputation in December 2001.  There is 
no evidence suggesting that this fall that occurred some four 
years before the Veteran's date of death played a role in the 
Veteran's pneumonia and septic shock.  As such, there is no 
evidence of a relationship between the Veteran's service-
connected disabilities and his ultimate cause of death.  

The Board recognizes that the appellant believes her 
husband's death is related to his service-connected 
disabilities.  As a layperson, however, she is not qualified 
to offer a medical opinion as complex as cause of death.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the appellant's opinion 
regarding the etiology of the Veteran's septic shock and 
underlying pneumonia is of no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for cause of the Veteran's 
death must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


